Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                       Illinois Official Reports                          the accuracy and
                                                                          integrity of this
                                                                          document
                              Appellate Court                             Date: 2019.02.25
                                                                          12:16:57 -06'00'



                  People v. Partida, 2018 IL App (3d) 160581



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           STEVEN J. PARTIDA, Defendant-Appellant.



District & No.    Third District
                  Docket No. 3-16-0581



Filed             December 13, 2018



Decision Under    Appeal from the Circuit Court of Will County, No. 12-CF-1721; the
Review            Hon. Daniel J. Rozak, Judge, presiding.



Judgment          Vacated and remanded with instructions.


Counsel on        James E. Chadd, Patricia Mysza, and Mario Kladis, of State Appellate
Appeal            Defender’s Office, of Chicago, for appellant.

                  James W. Glasgow, State’s Attorney, of Joliet (Patrick Delfino, David
                  J. Robinson, and Gary F. Gnidovec, of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE WRIGHT delivered the judgment of the court, with opinion.
                  Presiding Justice Carter concurred in the judgment and opinion.
                  Justice Holdridge specially concurred, with opinion.
                                               OPINION

¶1       Defendant filed a pro se motion for leave to file a second successive postconviction
     petition. After a short discussion with the prosecutor on the record, the Will County circuit
     court denied the motion. Defendant appeals. The trial court’s ruling is vacated and remanded
     for the trial court to conduct an independent determination without considering the State’s
     written objection.

¶2                                         I. BACKGROUND
¶3        On October 23, 2013, Steven J. Partida (defendant) entered a fully negotiated guilty plea to
     one count of home invasion pursuant to section 12-11(a)(3) of the Criminal Code of 1961 (720
     ILCS 5/12-11(a)(3) (West 2010)). The trial court sentenced defendant to serve 23 years in the
     Illinois Department of Corrections. Defendant’s sentence included a 15-year firearm
     enhancement.
¶4        In People v. Partida, No. 3-14-0925 (2015) (unpublished summary order under Illinois
     Supreme Court Rule 23(c)), this court affirmed the trial court’s summary dismissal of
     defendant’s first postconviction petition. On July 18, 2016, defendant filed a pro se motion for
     leave to file a second successive postconviction petition. On July 26, 2016, the State filed a
     written objection to defendant’s motion. On August 15, 2016, defendant filed a written
     response to the State’s objection. During a hearing on August 26, 2016, the following
     exchange took place between the court and the State:
                  “MS. GRIFFIN: I apologize. I didn’t have it diaried. He filed a second motion for
              leave to file a successive post conviction petition asserting that he was unable to plead
              guilty in this case because of a mental illness. I did file an objection to that and he had
              filed a motion in response to my motion—to my objection to his second motion for
              leave to file a successive post conviction petition.
                  THE COURT: And his motion is denied.
                  MS. GRIFFIN: I will prepare an order.”
¶5        Defendant was not present at the hearing. Defendant filed a timely notice of appeal.

¶6                                           II. ANALYSIS
¶7       On appeal, defendant argues the trial court erred when it allowed the State to participate in
     the court’s decision to deny the motion. The State acknowledges it was error for the trial court
     to permit the State to have any input in the decision-making process on defendant’s motion for
     leave to file his second successive postconviction petition. However, the State submits that this
     court should, in the interest of judicial economy, conduct a de novo review of whether
     defendant’s motion for leave to file a second successive postconviction petition properly
     alleged cause and prejudice. If not, the State contends this court should deny the request for
     leave ourselves, rather than remand the case for the trial court to do so.
¶8       Generally, the Post-Conviction Hearing Act (725 ILCS 5/122-1 et seq. (West 2016))
     permits a defendant to file just one postconviction petition. A defendant may not file a
     successive postconviction petition absent leave of the trial court. Id. § 122-1(f). “Leave of
     court may be granted only if a petitioner demonstrates cause for his or her failure to bring the
     claim in his or her initial post-conviction proceedings and prejudice results from that failure.”

                                                  -2-
       Id. The trial court must conduct an independent inquiry, without input from the State, into
       whether defendant should be granted leave to file a successive postconviction petition. People
       v. Munson, 2018 IL App (3d) 150544, ¶ 8; see People v. Bailey, 2017 IL 121450, ¶¶ 48-49.
¶9         As a preliminary matter, both parties agree that the trial court erred by allowing the State to
       have input during the “leave” stage of the postconviction proceedings. See Bailey, 2017 IL
121450, ¶¶ 48-49. Thus, the question at hand becomes whether it is proper for this court to
       determine anew the merits of defendant’s motion for leave to file a second successive
       postconviction petition in the interest of judicial economy. Based on recent precedent from this
       court, the answer to this question is no. See People v. Baller, 2018 IL App (3d) 160165, ¶¶ 10,
       16; Munson, 2018 IL App (3d) 150544, ¶ 10.
¶ 10       The State argues this court should adopt the dissent’s position in Baller and make our own
       de novo determination of whether defendant’s motion for leave to file a second successive
       postconviction petition established cause and prejudice. We note that the Baller dissent
       advocates for this approach based on a perceived need for judicial economy, without citing to
       any statutory authority or existing precedent permitting our court of intermediate review to do
       so. The dissent in Baller falls back on the general notion that a reviewing court may affirm any
       judgment supported by the record as long as the judgment is correct. Baller, 2018 IL App (3d)
160165, ¶¶ 26, 28 (Schmidt, J., dissenting).
¶ 11       The rule set forth by our supreme court in Bailey is simple: the trial court must grant or
       deny defendant’s motion for leave to file a successive postconviction petition according to the
       Post-Conviction Hearing Act without input from the State. See Bailey, 2017 IL 121450. This
       rule is not particularly difficult to follow, and requiring trial courts to comply with the statutory
       blueprint for postconviction proceedings is in the best interest of promoting judicial economy.
¶ 12       We note that defendant has not requested a remand of this matter to a judge other than the
       judge that denied defendant’s motion for leave, as did the defendant in Baller. Consequently,
       we remand the case to the trial court to conduct an independent determination of the merits of
       defendant’s motion for leave to file a second successive postconviction petition by deciding
       whether defendant satisfied the requirements of cause and prejudice. Once this independent
       determination occurs in the trial court, if necessary, the procedural foundation exists for further
       review.

¶ 13                                      III. CONCLUSION
¶ 14       The judgment of the circuit court of Will County is vacated.

¶ 15       Vacated and remanded with instructions.

¶ 16       JUSTICE HOLDRIDGE, specially concurring:
¶ 17       I write separately to expand upon my special concurrence in Baller, 2018 IL App (3d)
160165, ¶¶ 20-23 (Holdridge, J., specially concurring). In Baller, I noted that remand was
       appropriate to prevent any concerns that this court’s judgment was in any way influenced by
       the State’s argument presented on appeal. Following along those same lines, this case should
       be assigned to a different trial court judge on remand to fully ensure that the judge does not
       consider the State’s previous objection of record and conducts a genuinely independent
       examination of the defendant’s motion.


                                                     -3-